Citation Nr: 0103373	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for status 
post excision of bone spur of the right 5th metatarsal with 
history of fracture of the 5th metatarsal and calcaneal spur, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served with the U.S. Air 
Force Reserves from August 1979 to November 1981, and on 
active duty with the U.S. Air Force from November 1981 to 
February 1986.

In addition, the Board notes that in the July 1999 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
a Central Office hearing before a member of the Board, and 
thus, such hearing was scheduled for December 18, 2000.  
However, in a September 2000 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that she no longer 
desired to have an in-person hearing, and requested a video 
conference hearing in lieu of a Central Office hearing before 
a member of the Board.  Subsequently, as per a November 2000 
VA form 119 (Report of Contact), the veteran withdrew her 
September 2000 request for a video conference hearing, and 
thus, the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence does not show that the veteran's 
right foot disability is characterized as moderately severe 
in degree. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for status post excision of bone spur of the right 
5th metatarsal with history of fracture of the 5th metatarsal 
and calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing, but declined it, as discussed above.  
Furthermore, the Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  Thus, as noted, no further development 
is necessary in order to comply with the VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

In this case, in an August 1986 rating decision, the veteran 
was awarded service connection and a 0 percent disability 
evaluation for status post excision of bone spur from the 
right 5th metatarsal with history of fracture of the 5th 
metatarsal and calcaneal spur, under Diagnostic Code 5284, 
effective March 1986.  Subsequently, in a January 1992 Board 
decision, the veteran's award was increased to a 10 percent 
evaluation.  At present, she is seeking a disability 
evaluation in excess of 10 percent for her right foot 
disability.

With respect to the evidence, the record shows that during 
her active service the veteran was treated for a fracture of 
the right 5th metacarpal and subsequently underwent surgery 
for the excision of a bone spur.  She has continued to be 
examined and treated for her right foot problems since her 
service to the present.

The post-service medical evidence includes a December 1990 VA 
examination report which shows the veteran walked avoiding 
the right heel as she continued to be tender in that area.  
At that time, she was treated with weekly Novocain shots and 
wore orthopedic shoes.  She also had a 2 1/4 inch scar over the 
dorsal lateral aspect of the right 5th metatarsal, but had 
normal flexion and extension of the toes.  X-rays taken of 
the veteran's right foot revealed a right foot with spur of 
the calcaneus.

A January 1989 statement from Marc P. Lindy, D.P.M., notes 
the veteran had a history of fracture at the 5th metatarsal 
base of the right foot in 1984 which was treated in a 
military hospital.  Upon examination, the lateral aspect of 
her foot was warm and tender to palpation and was tender on 
ambulation.  X-rays of the 5th metatarsal base revealed 
irregular protrusions of the 5th metatarsal base and the 
lateral side of the cuboid joint.  At this time, the veteran 
was treated with local injection therapy, oral anti-
inflammatories, and orthopedic support, and had some 
improvement between visits.  The veteran's diagnosis was 
lateral ankle sprain of the right foot and bursitis of the 
5th metatarsal cuboid joint of the right foot. 

Additionally, an October 1989 statement from Michael S. 
Schey, D.P.M., notes the veteran had been treated since 1989 
for inflammation of the calcaneal cuboid joint of the right 
foot.  Also, she had scar tissue formation and possible 
adhesion in the surgical site from her previous surgery.  At 
that time, she was treated once a month with injection 
therapy and ultrasound, and her prognosis for resolution of 
her problem was guarded at best due to the lack of lasting 
response to treatment.  

A subsequent statement from Dr. Schey received in May 1991 
noted the veteran had chronic right foot problems, and that 
she was seen about once per month for injection therapy of 
local anesthetics and cortical steroids.  She was also using 
physical therapy as needed.  At that time, x-rays dated in 
February 1991 confirmed clinical findings of degeneration in 
the base of the 5th metatarsal associated with her previous 
fracture.  Her problems were deemed to be in the calcaneal 
cuboid joint and the lateral aspect of the 5th metatarsal, 
and her condition was not expected to improve requiring 
continuous supervision in the future.  

As noted above, in a January 1992 Board decision, the 
veteran's award was increased to a 10 percent evaluation.  
The Board's decision was based on the above discussed 
evidence.  Since the January 1992 Board decision, the 
additional medical evidence includes a March 1999 VA 
examination report which notes the veteran reports painful 
right foot on the outside on prolonged standing and walking.  
She also reports she currently uses inserts in her shoes and 
that she does not take medication for her foot problems.  
Upon examination, the veteran walked with a normal heel-to-
toe gait.  Both of her feet appeared plantigrade, and her 
muscle tone was good.  However, she did not have swelling or 
foot deformity.  Also, she had a surgical scar on the lateral 
side of the heel measuring about 2 1/2 inches and complained of 
pain on palpation of the lateral side; however, she was not 
found to have swelling, deformity, or callous formation.  Her 
toes were straight and had satisfactory active and passive 
movements in all joints.  The range of motion of her ankle 
was 15 degrees of dorsiflexion, 30 degrees of plantar 
flexion, 20 degrees of inversion with pain on the lateral 
side and 5 degrees of eversion.  And, x-rays taken of the 
veteran's foot revealed a small heel spur coming out of the 
plantar aspect of the calcaneus.  The veteran's diagnoses 
were right foot pain, residuals of surgery for heel spur, 
with no evidence of residual fracture; and small heel spur of 
the right calcaneus.  

With respect to the applicable law, under Diagnostic Code 
5284, a 10 percent rating is warranted for moderate foot 
injuries.  For an award in excess of 10 percent, the evidence 
must show that the claimant suffers from a foot injury which 
is moderately severe, warranting a 20 percent disability.  
And, a 30 percent rating would be assigned upon a showing 
that the claimant suffers from a foot injury which is severe 
in degree.  In addition, the actual loss of use of the foot 
would warrant a 40 percent disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5284 (2000).

Other potentially applicable Diagnostic Codes are 7803, 7804, 
7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999); Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).  In this 
respect, a 10 percent evaluation, which is the maximum 
allowed, is warranted for scars (other than burn scars or 
disfiguring scars of the head, face or neck), if superficial, 
poorly nourished with repeated ulceration; or superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804 (2000).  And, an 
increased evaluation in excess of 10 percent may be assigned 
in proportion with the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

After a review of the evidence, the Board finds that the 
veteran's right foot disability is characterized by reported 
pain on the outside of her foot on prolonged standing and 
walking.  She has a surgical scar on the lateral side of the 
heel measuring about 2 1/2 inches and complains of pain on 
palpation of the lateral side.  X-ray evidence shows she has 
a small heel spur coming out of the plantar aspect of the 
calcaneus.  However, she is not currently taking medication 
for her foot problems, walks with a normal heel-to-toe gait, 
and does not have swelling, foot deformity or callous 
formation.  Her feet appear plantigrade, her muscle tone is 
good, and her toes are straight and have satisfactory active 
and passive movements in all joints.  The range of motion of 
her ankle is 15 degrees of dorsiflexion, 30 degrees of 
plantar flexion, 20 degrees of inversion with pain on the 
lateral side and 5 degrees of eversion. 

As such, the Board finds that the veteran's right foot 
disability, characterized as status post excision of bone 
spur of the right 5th metatarsal with history of fracture of 
the 5th metatarsal and calcaneal spur, more nearly 
approximates a disability medically characterized as moderate 
in degree, but not moderately severe.  Thus, the Board finds 
that the preponderance of the evidence is against the award 
of an increased disability evaluation in excess of 10 percent 
under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2000).

In arriving at this conclusion, the Board took into 
consideration the fact that the veteran reported during the 
March 1999 VA examination and in the June 1999 notice of 
disagreement that she has pain on the outside of her foot on 
prolonged standing and walking, pain on palpation of the 
lateral side around the area of her 2 1/2 inch scar, and 
callous formation under the scar.  However, the Board finds 
that present evidence does not show that the veteran has 
additional functional loss due to pain or weakness, which is 
not already contemplated by the veteran's current rating.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 
204-7 (1995).

Lastly, the Board notes that, although the veteran has a 2 1/2 
inch surgical scar on the lateral side of the heel with 
reported pain on palpation of the lateral side, the evidence 
simply does not show that she has superficial, poorly 
nourished scars with repeated ulcerations; superficial, 
tender and painful scars on objective demonstration; or scars 
productive of limitation of function of the affected area.  
As such, the criteria under Diagnostic Codes 7803, 7804 
and/or 7805 are not for application in this case.  See 38 
C.F.R. §§  4.114, 4.118, Diagnostic Codes 7338, 7803, 7804, 
7805 (2000); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board notes that the Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's right foot disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show that the veteran's disability subjects her to frequent 
periods of hospitalization.  And, although the veteran has 
reported chronic right foot pain while working for the post 
office, as per the December 2000 Informal Hearing 
Presentation, the evidence simply does not show that the 
severity of her current disability interferes with the 
veteran's employment to an extent greater than that which is 
contemplated by the assigned rating, as discussed above.  
And, as is apparent from the foregoing discussion, it cannot 
be said that the schedular rating criteria are inadequate in 
this instance. 


ORDER

A disability evaluation in excess of 10 percent for status 
post excision of bone spur of the right 5th metatarsal with 
history of fracture of the 5th metatarsal and calcaneal spur 
is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

